DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment filed 9/16/21.   Claims 1-12, 14-23,  26-29,  and 31-33 are pending.  
	 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 14 recites a non-transitory computer program product to perform the method of claim 1, while claim 15 recites a non-transitory computer readable medium with instructions to perform the method of claim 1.  
It is unclear how the applicant intends for the to claims to be patentably distinct from on another.  More specifically, it is unclear if applicant intends for one or the claims to recite a system (e.g. the CRM and the hardware devices used) while the other claim is intended to recite just the computer readable medium.  As currently drafted the claims are substantial duplicates of one another.  
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-23,  26-29,  and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-8  and 16-19 is drawn to a method; claims 9-12 and 20-23 are drawn to a system;  and claims 14-15 are drawn a computer program product
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, Furthermore, the limitations of claims 1-12, 14-23 and 26-33 recite(s) a system for and certain methods of organizing human activities, which is subject matter that also falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn to gathering data to assess an individual’s injury which is a process healthcare provider would perform in assessing and treating a patient or an insurer/adjuster would perform in determining injury(-ies) consistent with accident details.   In particular, the claims recite a method and system for:
receiving personal data relating to the at least one person; 
receiving incident data relating to the incident involving physical force or violence; 

automatically reserving resources in at least one hospital in response to the generating the estimation data…
It is noted that claims 1, 14-15 have been amended to further recite: automatically reserving resources in at least one hospital in response to the generating the estimation data. However, this newly added limitation further defines the abstract idea (Certain methods of organizing human activity).  Therefore the additional language is not sufficient to render the claims patent eligible.  
Similarly claim 9 has been amended to recite: processing circuitry configured to ”to automatically notify at least one hospital to cause the at least one hospital to automatically reserve resources in the at least one hospital…”  The additional step in the new limitation amounts to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).   
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
As a mental process, exemplary claims 1, 9, and 14-15 recite additional limitation(s), including the steps of: “providing personal data relating to the at least one person; providing incident data relating to the incident involving physical force or violence” which is/ are generic functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system.  Claim 9 also recites “an interface” and “modeling unit.” The additional language in the claim recites features that were routine and conventional at the time of Applicant’s invention was filed. 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the PG-Pub of the instant application (US 20180330823 A1). The application explains: “hardware devices may be implemented 
Furthermore, par. 26-27 set forth that “the various elements are represented such that their function and general purpose become apparent to a person skilled in the art... Functional blocks may be implemented in hardware, firmware, software, or a combination thereof” and “Specific structural and functional details disclosed herein are merely representative for purposes of describing example embodiments. Example embodiments, however, may be embodied in various different forms, and should not be construed as being limited to only the illustrated embodiments. Rather, the illustrated embodiments are provided as examples so that this disclosure will be thorough and complete, and will fully convey the concepts of this disclosure to those skilled in the art.”  Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 

Claims 1 and 9 have been amended to recite that  “the automatically reserving resources in at least one hospital including sending at least one control protocol for controlling a medical imaging system at the at least one hospital.”  In other words the step of reserving is the transmission of data (i.e. a control protocol), and is an extra-solution activity.  
The courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  These include:
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the 
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-8, 14-19, 26-29 and 31-33 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-8, 14-19, 26-29 and 31-33  fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-8, 14-19, 26-29 and 31-33 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 10-12 and 20-23 are dependent from Claim 9 and include(s) all the limitations of claim(s) 9. However, the additional limitations of the claims 10-12 and 20-23 fail to recite significantly more than the abstract idea. Therefore, claim(s) 10-12 and 20-23 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12, 14-20, 22, 26, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al (US 20120078472 A1-Neal) in view of Gutfraind et al (US 20170024523 A1, and in further view of Barthe et al (WO 2009149390 A1), and in further view of Day (US 6195625)
Claim 1.  	Neal discloses a method for automatically generating estimation data for potential injury states of at least one person following an incident involving physical force or violence, comprising: 
receiving personal data relating to the at least one person; (par. 18: enter occupant data relating to a physical characteristics of each occupant seated in a respective vehicle. Occupant data includes, but is not limited to, an occupant's body mass (e.g., weight), height, gender, age, and medical information)
 receiving incident data relating to the incident involving physical force or violence; and (par. 22-23:  Vehicle crash data 30 obtained by the plurality of sensors of the vehicle in addition to the occupant data is provided to the injury assessment processing module 28 for analysis. The injury assessment processing module 28 also utilizes statistical field crash/injury data 32 obtained from reporting systems that include, 
 automatically generating the estimation data for potential injury states via a modeling process based on the personal data and the incident data. (par. 21-22: The injury assessment processing module 28 analyzes the data provided by the electronic control unit 14 and predicts a injury assessment for each occupant of the vehicle involved in the crash utilizing a statistical-based routine and/or simulation-based routine.)
Claim 1 has been further amended to recite automatically reserving resources in at least one hospital in response to the generating the estimation data.
Neal further discloses predicting injury assessments as explained, but does not expressly disclose reserving hospital resources in response to estimation data.  Gutfraind teaches a system/method which forecasts demand for hospital and healthcare services (par. 26- Presented herein are examples of a variety of support requirements that may be provided by the health care management system to assist a health care unit in supporting forecasted patient needs; par. 84- processors 114 may implement various modules for forecasting health care needs in a health care projection component 702 in the memory 116. The data analysis module 118 performs any calculations required to deliver the health care information based on historical and/or external conditions data to another computer device) and reserves the hospital/healthcare resources required based upon the predicted demand (par. 74- support manager 132 may include a reservations function 138 to reserve resources to handle upcoming needs according to the support requirement.)   At the time of the 
Claim 1 has been amended to recite that the automatically reserving resources in at least one hospital including sending at least one control protocol for controlling a medical imaging system at the at least one hospital.  Neal and Guffraind do not disclose, but Barthe teaches  sending at least one control protocol for controlling a medical imaging system at the at least one hospital. (par. 147- Certain areas can include a protocol listing for selection of treatment protocols, a protocol allowed treat regions listing, and disallowed regions that cannot be selected due to an incorrect transducer, which can be grayed out. In one embodiment, the imaging/treatment function contains the controls and protocol information needed for imaging soft tissue and for treating pertinent soft tissue)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of Neal and Guffraind in combination with the teaching of Barthe to provide control protocol for an imaging system, with the motivation of effectively and efficiently imaging the region of the body that should be targeted for treatment. (Barthe; Par. 5)

At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Neal, Guffraind and Barthe incombination to use a model further based upon a conservation of momentum of objects involved in the incident, a conservation of energy of the objects involved in the incident, and elastic properties of materials of the objects involved in the incident with the motivation of using a model that properly considers fundamental laws of physics. 
Claim 2.  	Neal teaches the method of claim 1, wherein the personal data includes data belonging to a group including at least one of age, gender, size, weight, preexisting 
Claim 3. 	Neal discloses the method of claim 1, wherein the incident data includes data belonging to a group including at least one of incident description, speed, direction of movement, relative positions, relative orientation of at least one of a person and objects involved, description of objects involved, at least one of forces and accelerations acting on the at least one person, partial accelerations of parts of a body of the at least on person, depth of penetration of objects into the at least one person, and physical effect of a plurality of persons subjected to the incident involving force acting on at least one person or violence on at least one persons. (par. 18- relative position/ seat position of occupants;  par. 24- including vehicle type, crash severity, and vehicle dynamics at the time of the crash)
Claim 4. 	Neal teaches the method of claim 1, wherein the incident data is obtained and provided via at least one of values measured by sensors coupled to at least one object involved in the incident involving physical force or violence, data recorded by at least one recording unit recording the incident involving physical force or violence, and witness statements concerning the incident involving physical force or violence. (par. 5- A plurality of sensors is provided for obtaining vehicle dynamic data and safety restraint data relating to a crash event; par. 22-  Vehicle crash data 30 obtained by the plurality of sensors of the vehicle in addition to the occupant data is provided to the injury assessment processing module 28 for analysis)  

Claim 6.  Neal teaches the method of claim 1, wherein the automatically generating of the estimation data for potential injury states via the modeling process includes at least one of a simulation and a dictionary-based search. (par. 10- The automatic injury assessment prediction system 10 determines an injury assessment of each occupant utilizing a statistical-based approach or a simulation-based approach.)

Claim 8. 	Neal discloses the method of claim 1, as explained, but Neal does not expressly disclose a system and method wherein capacities of at least one of emergency and examination equipment is determined and reserved based on the determined estimation data for potential injury states. 	Gutfraind teaches method further comprising : determining capacities of emergency and diagnostic equipment based on the determined possible injuries, (par. 25- health care management system provides a tool for projecting a support requirement of a health care unit to support demands for health care at a given time in the future);  reserve capacities of emergency and diagnostic equipment based on the determined possible injuries, (par. 74-support manager to reserve resources to handle upcoming needs according to the support requirement….reservations 138 may request a certain number of rooms or beds be held 
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Neal with the teaching of Gutfraind to . determine capacities of emergency and diagnostic equipment based on the determined possible injuries and , reserve capacities of emergency and diagnostic equipment based on the determined possible injuries,.  As suggested by Gufraind, one would have been motivated to include this feature to ensure medical facilities are better prepared for unusual changes in patient load and allow for more effective management of hospital resources, potentially leading to improved quality of the health care services and reduced cost by decreasing resource waste. (par. 67)

Claim 9	Neal teaches a system for automatically generating estimation data for potential injury states of at least one person following an incident involving physical force or violence, comprising: 
a first interface configured to receive personal data; (par. 18: enter occupant data relating to a physical characteristics of each occupant seated in a respective vehicle. Occupant data includes, but is not limited to, an occupant's body mass (e.g., weight), height, gender, age, and medical information)
a second interface configured to receive incident data relating to the incident involving physical force or violence; (par. 22-23:  Vehicle crash data 30 obtained by the plurality of sensors of the vehicle in addition to the occupant data is provided to the injury assessment processing module 28 for analysis. The injury assessment 
processing circuitry configured to automatically generate estimation data for potential states of possible injuries via a modeling process, the modeling process based on the personal data and the incident data. par. 21-22: The injury assessment processing module 28 analyzes the data provided by the electronic control unit 14 and predicts a injury assessment for each occupant of the vehicle involved in the crash utilizing a statistical-based routine and/or simulation-based routine.)
Claim 9 has been further amended to further recite that the processing circuitry is further “configured to automatically notify at least one hospital to cause the at least one hospital to automatically reserve resources in the at least one hospital.”  Neal further discloses predicting injury assessments as explained, but does not expressly disclose reserving hospital resources in response to estimation data.  Gutfraind teaches a system which is configured to automatically notify at least one hospital to cause the at least one hospital to automatically reserve resources in the at least one hospital.” (par. 67-alerting hospital support services of a projected demand of additional resources; par. 73-74-notifying staff to ensure sufficient staffing will be available for projected demand.  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Neal with the teaching of Gutfraind to automatically notify at least one hospital to cause the at least one hospital to automatically reserve resources in the at least one hospital.  As suggested by Gufraind, 
Claim 9 has been amended to recite that the automatically reserving resources in at least one hospital including sending at least one control protocol for controlling a medical imaging system at the at least one hospital.  Neal and Guffraind do not disclose, but Barthe teaches  sending at least one control protocol for controlling a medical imaging system at the at least one hospital. (par. 147- Certain areas can include a protocol listing for selection of treatment protocols, a protocol allowed treat regions listing, and disallowed regions that cannot be selected due to an incorrect transducer, which can be grayed out. In one embodiment, the imaging/treatment function contains the controls and protocol information needed for imaging soft tissue and for treating pertinent soft tissue)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of Neal and Guffraind in combination with the teaching of Barthe to provide control protocol for an imaging system, with the motivation of effectively and efficiently imaging the region of the body that should be targeted for treatment. (Barthe; Par. 5)
Claim 9 has been further amended to recite that the modelling process is further based upon: a conservation of momentum of objects involved in the incident, a conservation of energy of the objects involved in the incident, and elastic properties of materials of the objects involved in the incident.  Neal, Guffraind, and Barthe in combination do not expressly disclose that the modelling process for accident 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Neal, Guffraind and Barthe incombination to use a model further based upon a conservation of momentum of objects involved in the incident, a conservation of energy of the objects involved in the incident, and elastic properties of materials of the objects involved in the incident with the motivation of using a model that properly considers fundamental laws of physics. 


Claim 10.   Neal discloses the system of claim 9, wherein the interface to receive incident data is configured to access a computing system. (par. 22-23-various input/networked systems connected to provide info. to the system)
Claim 11. 	Neal teaches the system of claim 9, wherein the interface to receive personal data is configured to access at least one of storage media including electronic patient data, and medical image transfer systems. (par. 18-patient medical record data: Medical information may include any medical condition or information which could 
Claim 12.	 Neal teaches the system of claim 9, and further discloses that a communication device notifies a medical response unit of the crash event and broadcasts the predicted potential injuries of each occupant to a medical response unit. The injury assessment processing module predicts the potential injuries of each occupant based on the vehicle dynamic data, the safety restraint data, and the occupant data of each occupant in the vehicle (par. 5).  Neal does not expressly disclose a processor configured to at least one of: automatically determine capacities of emergency and diagnostic equipment based on the determined possible injuries, reserve capacities of emergency and diagnostic equipment based on the determined possible injuries, and notify capacities of emergency and diagnostic equipment based on the determined possible injuries.
	Gutfraind teaches a system including processor configured to: automatically determine capacities of emergency and diagnostic equipment based on the determined possible injuries, (par. 25- health care management system provides a tool for projecting a support requirement of a health care unit to support demands for health care at a given time in the future);  reserve capacities of emergency and diagnostic equipment based on the determined possible injuries, (par. 74-support manager to reserve resources to handle upcoming needs according to the support requirement….reservations 138 may request a certain number of rooms or beds be held in anticipation of an increase in a support requirement.. the reservations 138 may 
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Neal with the teaching of Gutfraind to . automatically determine capacities of emergency and diagnostic equipment based on the determined possible injuries, reserve capacities of emergency and diagnostic equipment based on the determined possible injuries, or notify capacities of emergency and diagnostic equipment based on the determined possible injuries.  As suggested by Gufraind, one would have been motivated to include this feature to ensure medical facilities are better prepared for unusual changes in patient load and allow for more effective management of hospital resources, potentially leading to improved quality of the health care services and reduced cost by decreasing resource waste. (par. 67)

Claim 14. 	Neal and Gutfraind in combination teaches a non-transitory computer program product including a computer program, directly loadable into a memory device of a computer device, the computer program including program sections for performing the method of claim 1 when the computer program is executed in the computer device 
Claim 15. 	Neal and Gutfraind in combination teaches a non-transitory computer-readable medium storing program sections for execution by a computer unit, the program sections being configured to perform the method of claim 1 when the program sections are executed by the computer unit (par. 10-11, par. 17: computer system and memory and executing modules), as explained in the rejection of claim 1, and incorporated herein.    
Claim 16	Neal discloses the method of claim 2, wherein the incident data includes data belonging to a group including at least one of incident description, speed, direction of movement, relative positions, relative orientation of at least one of objects involved or at least one a person involved, description of objects involved, at least one of forces and accelerations acting on the at least one person, partial accelerations of parts of the body the at least one person, depth of penetration of objects the at least one person, and physical effect of a plurality of persons subjected to the incident involving force or violence on at least one of the persons. (par. 18- relative position/ seat position of occupants;  par. 24- including vehicle type, crash severity, and vehicle dynamics at the time of the crash).
Claim 17. 	 Neal teaches the method as claimed of claim 5, wherein the modeling process takes into account interaction of the persons involved in the incident involving physical force or violence. (par. 18- takes into account seating positions, and the physical characteristics of each occupant; par. 28- Under the simulation response surface approach 42, a large number of crash simulations are performed ahead of time 
Claim 18. Neal teaches the method of claim 5, wherein the automatically generating of the estimation data for potential injury states via the modeling process includes at least one of a simulation and a dictionary-based search. (par. 10- The automatic injury assessment prediction system 10 determines an injury assessment of each occupant utilizing a statistical-based approach or a simulation-based approach.)
Claim 19.  Neal teaches the method of claim 17, wherein the automatically generating of the estimation data for potential injury states via the modeling process includes at least one of a simulation and a dictionary-based search. (par. 10- The automatic injury assessment prediction system 10 determines an injury assessment of each occupant utilizing a statistical-based approach or a simulation-based approach.)
Claim 20	Neal teaches the system of claim 10, wherein the interface to receive incident data is configured to access a computing system via at least one of:  the Internet of Things (IoT), a computer cloud, wireless networks or internet protocols. (par. 10-18: internet of things:  sensors/ sensing devices and an ECU communicating and exchanging data; par. 22-23-receiving accident data through computer systems/networks; claim 2: injury assessment processing module is remote from the vehicle, wherein the vehicle dynamic data, the safety restraint data, and the occupant data are wirelessly transmitted to the injury assessment processing module for performing the potential injury assessment for each occupant of the vehicle)
Claim 22	Neal discloses the system of claim 10, wherein the interface to receive personal data is configured to access at least one of storage media including electronic 
Claim 26. Neal and Gutfraind teach the method of claim 1, as explained in the rejection of claim 1.  Neal does not expressly disclose, but Gutfraind teaches a method wherein the automatically reserving resources in at least one hospital includes automatically reserving at least one of at least one hospital bed at the at least one hospital.  (par. 74- the support manager  may include a reservations function  to reserve resources to handle upcoming needs according to the support requirement…reservations 138 may request a certain number of rooms or beds be held in anticipation of an increase in a support requirement)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Neal with the teaching of Gutfraind to automatically reserve at least one of at least one hospital bed at the at least one hospital.  As suggested by Gufraind, one would have been motivated to include this feature to allow for more effective management of hospital resources, potentially leading to improved quality of the health care services and reduced cost by decreasing resource waste. (par. 67)
Claim 28. 	Neal teaches method of claim 1, wherein the modeling process is individualized and customized to portions of a body of the at least one person. (interpreted as modeling based on personal data: par. 21-22: The injury assessment 
Claim 33	Neal teaches the method of claim 1, wherein the receiving incident data relating to the incident involving physical force or violence includes, receiving incident data relating to the incident involving violence, the violence involving at least one of, a stabbing, an exchange of gunfire, or a blunt force trauma. (par. 24-25-system predicts injuries resulting from the crash (i.e. blunt force trauma)

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al (US 20120078472 A1-Neal), Gutfraind, Barthe and Day as applied to claim 1 and claim 9, and  in further view of Balram et al (US 20150087257 A1).
Claim 7. 	Neal, Gutfraind, Barthe and Day in combination teach the method of claim 1, as explained, but do not expressly disclose a system/ method further comprising: identifying at least one of (A) at least one examination of the at least one person and (B) at least one treatment method of the at least one person the identification based on the determined estimation data for potential injury states; performing at least one of (A) a prioritization of the at least one examination, (B) an assessment of a severity of the injuries and (C) a recommendation for interventions, and producing a protocol for controlling a medical apparatus.
	Balram discloses an emergency response system and method in which the severity of injuries for individuals/ patients is assessed and prioritized for treatment (par. 116: The mobile information gateway device 130 processes the captured information to 
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Neal and Gutfraind in combination with the teaching of Balram to provide information on possible occupant injuries or prioritization in treatment, or examination of the injured. As suggested by Balram, one would have been motivated to include this feature to identify the appropriate emergency response. (par. 8)

s 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al (US 20120078472 A1-Neal), Gutfraind, Barthe and Day as applied to claims 1 and 9, and in further view of Anderson et al (US 20170140101 A1-Anderson)
Claim 21	Neal, Gutfraind, Barthe and Day in combination teach the system of claim 11, as explained, but do not expressly  wherein the interface to receive personal data is configured to do at least one of: access storage media including electronic patient data conforming to HL7 standards, and access medical image transfer systems conforming to DICOM standards.  Anderson discloses a system wherein an interface to receive personal data can access storage media including electronic patient data conforming to HL7 standards. (par. 11: The system of the present invention will be able to upload information from a CCD, HL7, XML, API interfaces, and other types of files. The PHR+ personal health record can also interface with patient portals of clinics, labs, and other health services or systems. A user can search for clinic, lab, or health system/services, selecting their facility;  par. 77- Data and information can be inputted or otherwise provided to the database 15 as well at steps 120-126 (e.g., via CCD, HL7, XML, or other data/information standards)
	At the time of the applicant’s invention, it would have been obvious one of ordinary skill in the art to modify the system/method of Neal, Gutfraind, Barthe and Day in combination with the teaching of Anderson to allow an interface for receiving personal data, including medical data about individuals to access data in HL7 format.  One would have been motivated to include this feature to facilitate the exchange of medical information in both emergency and non-emergency situations using industry standard formats. 

	At the time of the applicant’s invention, it would have been obvious one of ordinary skill in the art to modify the system/method of Neal, Gutfraind, Barthe and Day in combination with the teaching of Anderson to allow an interface for receiving personal data, including medical data about individuals to access data in HL7 format.  One would have been motivated to include this feature to facilitate the exchange of medical information in both emergency and non-emergency situations using industry standard formats. 
Claims 27, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al (US 20120078472 A1-Neal) Gutfraind, Barthe and Day, as applied to claims 1 and 9, and in further view of Slavin et al (US 9,852,599 B1)

improve the chances of recovery.  (col. 23, lines 10-15)
Claim 29.	 Neal, Gutfraind, Barthe and Day in combination teach method of claim 1, as explained in the rejection of claim 1.  Neal further discloses that each user/ vehicle occupant may carry an identification tag or radio frequency identification tag (RFID) that can be manually or automatically scanned to obtain the unique identifier of the occupant seated in the vehicle seat or occupant data stored on the identification tag may be automatically uploaded. (par. 18)  Neal, Gutfraind, Barthe and Day do not expressly disclose incident data is generated based on at least one sensor carried or worn by the at least one person.  
Slavin discloses wearable sensors which report whether a safety incident has occurred involving the wearer (col. 1, lines 26-36)    At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Neal and Gutfraind in combination to receive incident data generated based on at least one sensor carried or worn by the at least one person.  As 
Claim 32	Neal and Gutfraind in combination teach method of claim 1, as explained in the rejection of claim 1.  Neal further discloses receiving personal data regarding vehicle occupants (par. 18), but Neal and Gutfraind but do not expressly disclose receiving the personal data that includes, psychological data relating to a psychological state of the at least one person.
Slavin discloses a safety monitoring system which receives/reports personal data including, psychological data relating to a psychological state of the at least one person. (col. 10, lines 60-66-system determines whether user is unconscious or asleep along a travel route while the user is moving).  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Neal and Gutfraind in combination with the teaching of Slavin with the motivation of assessing whether there is a safety issue based upon the mental state of the user. (Slavin: col. 10, lines 64-66)

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al (US 20120078472 A1-Neal), Gutfraind, Barthe and Day, as applied to claims 1 and 9, and in further view of Martin et al (US 20170177756 A1)
Claim 31.	 Neal, Gutfraind, Barthe and Day in combination teach method of claim 1, as explained in the rejection of claim 1, but do not expressly disclose editing received data to make it compatible with a model/modeling process: editing the personal data .  

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. 
(A)	Applicant argues the rejection of the claims under 35 USC 101.  In particular, applicant argues that the claims, as amended, are not direct to an abstract idea.
	In response, as explained in the current rejection.  The current claims are drawn to an abstract idea.  In particular, the claimed invention recites certain methods of organizing human activity.  
The judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way 
Applicant’s claim amendments are noted.  However, the amendments are not sufficient to render the claims patent eligible for the reasons set forth in the current rejection under 35 USC 101. 
(B)	Applicant argues that the prior art of record does not teach the newly added claim features.
	In response, the examiner has applied new references21 to address the newly added limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kelsh et al (US 10032360 B1)- teaches a system/method for determining injuries to occupants (e.g., drivers, passengers, etc.) of a vehicle after an accident.
Alt et al (US 20120136671 A1) discloses a method and system which also anticipates the probability of occurrence of certain emergency situations and provides sufficient resource availability to take care of such emergencies within reasonable time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rachel L. Porter/            Primary Examiner, Art Unit 3626